Citation Nr: 1730016	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for benign paroxysmal positional vertigo (BPPV).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1982 to April 1988 and from October 1988 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2015, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.

Since the AOJ issued the July 2015 supplemental statement of the case (SSOC), the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's Meniere's disease was incurred in service or manifested within a year of his separation from active duty service.

2.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's BPPV was incurred in service or manifested within a year of his separation from active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Meniere's disease have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).
2.  The criteria for service connection for BPPV have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's federal and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

Further, the Veteran was afforded a VA examination in April 2013 and received an addendum opinion on May 2015.  The Board has carefully reviewed the VA examination and opinions of record and finds that the addendum opinion, along with the other evidence of record, is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board previously remanded the claims in April 2015.  In pertinent part, the Board instructed the RO to: (1) forward the Veteran's claims file to the 2013 VA examiner in order to obtain a supplemental opinion as to whether any of the Veteran's present right ear disabilities are related the Veteran's active duty.  In so doing, the examiner was to specifically consider and discuss the Veteran's service treatment records, including, the Veteran's July 1983 report of right ear hearing loss and his October 1988 report of "sea sickness."  Further, the examiner was to consider and specifically discuss the Veteran's report of in-service symptoms, including tinnitus and episodic dizziness; and (2) readjudicate the claims.

On May 2015, a VA examiner opined that the Veteran's right ear conditions were less likely as not related to the Veteran's active duty.  The examiner discussed the Veteran's symptoms noted in the treatment records, to include one complaint of seasickness and one complaint of right ear hearing loss.  After reviewing the claims file and noting that the Veteran's first diagnoses for Meniere's disease and BPPV appear in the medical record in 2010, the medical examiner stated that "it seems reasonable that the Veteran actually had seasickness at the time of his complaint in 1988 as this was not a chronic or persistent problem."  See May 2015 addendum opinion.  As to the hearing loss, the examiner noted that the Veteran had no further problems documented until 27 years after service.  Afterwards, the RO readjudicated the claims in a July 2015 Supplemental Statement of the Case (SSOC).

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2017).

II.  Service Connection for Meniere's Disease and BPPV

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While Meniere's disease and BPPV are not diseases specifically enumerated as chronic diseases under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's Meniere's disease and BPPV have been described as sensorineural in nature and may be considered an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (finding a symptom like tinnitus to be a chronic disease subject to applicable presumptions of 38 C.F.R. § 3.303(b) as to claims of chronicity at a minimum where there is evidence of acoustic trauma).  Accordingly, service connection may be granted on a presumptive basis for Meniere's disease and BPPV if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

As a preliminary matter, the Veteran applied for entitlement to service connection for bilateral tinnitus and right ear hearing loss in October 2009.  VA denied his claim via a September 2010 rating decision.  The Veteran never appealed these decisions.  In January 2010, amongst other claims, the Veteran applied for entitlement to service connection for a traumatic brain injury, Meniere's disease, and BPPV.  He only appealed his claims for Meniere's disease and BPPV.  The Veteran contends that his currently diagnosed Meniere's disease and BPPV relate to his time on active duty.  Specifically, he states that his right ear has felt full and rung since service; further, he avers that dizziness he experienced while in service has continued to present day.  

The first element under Shedden is met.  In 2010, Dr. KJT diagnosed Meniere's disease and BPPV in the Veteran.  See March 2010 Dr. KJT private treatment record.  Accordingly, the Veteran has a current disability for VA purposes.   

The second element under Shedden is also met.  In September 1982, the Veteran struck his right ear on a rack and sustained a 2 centimeter laceration outside of his right ear.  See September 1982 service treatment record.  As a result of the injury, the Veteran received 8 sutures.  Less than a year later, the Veteran complained of decreased hearing in his right ear; he also stated that he had difficulty hearing people talk when they were on his right side.  See July 1983 service treatment record.  The Veteran complained of "sea" sickness in an enlistment examination; however, the Veteran did not contemporaneously state the frequency, duration, or severity of his symptoms.  See October 1988 Report of Medical Examination.  Therefore, for the purposes of this case, VA finds that the Veteran struck his right ear on a rack, complained of decreased hearing in his right ear, and complained of seasickness at least once while in service.

As such, the crux of this case hinges on whether the Veteran's Meniere's disease and BPPV are attributable to service.  The Veteran was afforded a VA examination on April 2013 and subsequently received an addendum opinion attempting to answer this question.  As stated above, the May 2015 VA examiner opined that the Veteran's right ear conditions were less likely than not related to the Veteran's active duty.  In support of this opinion, the VA examiner reviewed the electronic case file and noted that the Veteran was discharged in 1990 with no complaints of dizziness or nausea.  The examiner reasoned that the Veteran's conditions are progressive and that the 20 year gap in treatment between symptoms was too remote.  As such, if the conditions related back to service, the Veteran would have been diagnosed earlier.  

The Veteran also supplied a private medical opinion coming to the opposite conclusion.  According to Dr. AQB, it is as likely as not that the Veteran's Meniere's disease and BPPV stem from his previous trauma while in service.  See August 2015 Dr. AQB private opinion.  To support her rationale, the Veteran's private medical provider stated that the Veteran had been "seen in [her] office since 1/11/2010 with complaints of dizziness, decreased hearing from his right ear, and bilateral tinnitus.  He also complained that his right ear feels stopped up most of the time."  Further, after receiving normal head MRI and CT screens, the private medical provider conducted multiple tests on the Veteran which indicated Meniere's disease.  Dr. AQB also stated that even though the etiology of Meniere's disease was unknown, it can be related to allergies, stress, migraines, and trauma.  Id.  At his consultation with the medical provider, the Veteran relayed that he was in the military in 1982, was struck on the right side of his head, and had a 2 centimeter laceration to his external ear.  He also reported that several months later, he began noticing decreased hearing in his right ear, as well as, right ear fullness and bilateral tinnitus.  It is not clear whether she reviewed the Veteran's service treatment records. 

The Board finds that the Veteran's Meniere's disease and BPPV are not attributable to service.  As stated above, the Veteran contends that he experienced dizziness, tinnitus, right ear fullness, and hearing loss in service.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to testify as to whether his symptoms constitute Meniere's disease and BPPV.  

Further, the Board does not find the Veteran's statements about the onset of his symptoms during service credible.  In a June 2009 private treatment note, the Veteran stated that he had some poor hearing and ringing in his right ear since approximately 1993 and that there was "no dizziness, headache, or nausea with that."  See June 2009 Dr. JS treatment note.  A few months later, the Veteran saw the same doctor and "noticed he had chest pain in 1986 and would like [the doctor] to be able to say that this [heart condition] was the cause of his pain back then....Apparently hearing evaluation showed just deviated septum as a source of his slight decreased hearing on the right."  See August 2009 Dr. JS treatment note.  Less than a year later, he told Dr. AQB that he had noticed decreased hearing in approximately 1983 and that he experienced 2 or 3 episodes of severe vertigo in 2003.  See January 2010 Dr. AQB private treatment note.  Nevertheless, Dr. AQB stated that she "cannot really explain the right ear fullness and subjective hearing loss since audiogram was normal."  Id.  

In addition, the Veteran has extensive service treatment records from his time on active duty.  On enlistment, the Veteran's ears were normal and he checked "no" as to having or having had the following symptoms: frequent or severe headaches, dizziness or fainting spells, ear, nose or throat trouble, hearing loss, head injury, and car, train, sea, or air sickness.  See March 1982 Enlistment Examination.  Four years later, the Veteran's ears were normal.  See July 1986 Report of Medical Examination.  Upon his first separation examination in April 1988, his ears were normal.  See April 1988 Report of Medical Examination.  When the Veteran enlisted again in October 1988, his ears were normal and he checked "no" as to having or having had the following symptoms: frequent or severe headaches, dizziness or fainting spells, ear, nose or throat trouble, hearing loss, and head injury.  However, he did check "yes" to sea sickness.  

At separation, the Veteran's ears were normal and he checked "no" as to having or having had the following symptoms: frequent or severe headaches, dizziness or fainting spells, ear, nose or throat trouble, hearing loss, head injury, and car, train, sea, or air sickness.  See July 1990 Report of Medical Examination.  Further, the Veteran enlisted to the Navy Reserves in October 2000.  In October 2000, he underwent a medical examination were his ears were normal and he checked "no" as to having or having had the following symptoms: frequent or severe headaches, dizziness or fainting spells, ear, nose or throat trouble, hearing loss, head injury, and car, train, sea, or air sickness.  See October 2000 Report of Medical Examination. 

In contrast, the Veteran recently stated that it was not until 2009 that he felt the need to seek medical treatment for dizziness.  He asserted that he had the same feeling of dizziness on board the USS Concord even when not out to sea.  After referencing a Mayo Clinic article, the Veteran rhetorically asked: "is it possible that my Meniere's disease went into remission?"  See August 2015 Veteran statement.  Further, he stated that he has had "ringing in [his] ears, however slight (and roaring during [his] vertigo attacks) since 1983.  The aural fullness in [his] right ear has been constant since [he] struck [his] right ear in boot camp in the year 1982."  Id.  As to BPPV, the Veteran stated that he has had feelings of "dizziness along with vomiting in 1982 through 1987 with drop attacks happening in 2003 and again the vertigo type of dizziness and vomiting returning in 2009 to the present with the symptoms averaging two to three times a month."  Further, as stated above, the Board also recognizes that the Veteran did not appeal his September 2010 rating decision denying service connection for hearing loss and tinnitus or August 2010 rating decision denying service connection for a traumatic brain injury. 

In August 2015, the Veteran sent VA a buddy statement from KSF whom was stationed with the Veteran onboard the USS Concord from 1982 through 1986.  KSF recalled the Veteran being sea sick numerous times during deployment and needing to remain in his bunk do to his condition.  Emphasis added.  These statements made almost 30 years after the events in question contradict the Veteran's contemporaneous statements and corresponding notations in 1990, 2000, and 2009 regarding the onset and continuity of his dizziness symptoms.  Further, the Veteran's recent statements describing the onset of his current symptoms are internally inconsistent with his contemporaneous statements made during service.  Thus, the Board finds these statements to be lacking credibility and also does not find that the Veteran's symptoms manifested to a compensable degree within one year of service.         

That said, the nexus medical opinions of record are conflicting, with Dr. AQB equating the Veteran's Meniere's and BPPV to trauma in service and the VA examinations of record rejecting said notion.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In applying the Nieves-Rodriguez criteria to the conflicting medical opinions, the VA examiners are all shown to have reviewed the medical record and to be fully informed of the medical history; the medical history relied upon by Dr. AQB is less certain, as she based her opinion on the Veteran's medical history recollection and did not note a full review of the Veteran's service treatment records.  Importantly, Dr. AQB referenced a specific incident in service where the Veteran hit his head in 1982.  However, she did not reference the Veteran's contemporaneous medical examinations and self-reports stating that he did not experience dizziness in service.  Thus, the extent of her claims file review is unclear based on the evidentiary record.
     
However, review of the claims file, in and of itself, does not make a medical opinion more or less probative.  As stated above, "it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  The addendum medical opinion provided by the VA examiner in May 2015 contains detailed clinical rationale showing why the Veteran's current disability is not attributable to service.   By comparison, Dr. AQB offered an essentially conclusory opinion, with minimal supporting rationale and did not address the Veteran's contemporaneous medical service treatment records which contradicted her conclusions.   The objective evidence garnered through her examinations showed that the Veteran had minimal, if any, hearing loss.    
     
In sum, the Board finds the opinion of the VA examiner and reviewer to be better-supported and accordingly more probative than the opinion of Dr. AQB.  Thus, the Board denies the Veteran's claims for entitlement to service connection for Meniere's disease and BPPV because the evidence of record is not in equipoise.
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for Meniere's disease is denied.

Entitlement to service connection for BPPV is denied.  





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


